In an action, inter alia, to recover damages for legal malpractice, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Alpert, J.), dated October 14, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In a prior proceeding, the Supreme Court found that the *442defendants in this action, who were the attorneys for the plaintiffs in that proceeding, were entitled to their agreed-upon legal fee. Inasmuch as that determination necessarily decided that there was no malpractice, the plaintiffs are precluded from asserting a cause of action alleging malpractice (see, Kagan Meat & Poultry v Kalter, 70 AD2d 632).
Moreover, the Supreme Court properly dismissed the causes of action alleging fraud and breach of contract and for indemnification, since these arise from the same facts as the malpractice cause of action, and thus are duplicative of that cause of action (see, Mecca v Shang, 258 AD2d 569). Santucci, J. P., Altman, Goldstein and McGinity, JJ., concur.